            Case 3:19-cv-00027-BSM Document 1 Filed 02/08/19 Page 1 of 8


                                                                                          u.fclJm~PuRT
                                                                                      EASTERN DISTRICT ARKANSAS
                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS                                      FEB O8 2019
                                 JONESBORO DIVISION
                                                                                  JAMES Wi#ORMACK, CLERK
                                                                                  By: -~r',il!IJ------:D~EP~C=L=ERK.,.....
                                                                                             -
ANTHONY GANUS                                                                            PLAINTIFF


vs.                                       No. 3:19-cv-   2-'7- - B5M
GREENE COUNTY, ARKANSAS                                                               DEFENDANT


                                      ORIGINAL COMPLAINT


       COMES NOW Plaintiff Anthony Ganus ("Plaintiff'), by and through his attorneys

Blake Hoyt and Josh Sanford of Sanford Law Firm, PLLC, and for his Original Complaint

against Defendant Greene County, Arkansas ("Defendant"), he does hereby state and

allege as follows:

                            I.         PRELIMINARY STATEMENTS

       1.       This is an action brought by Plaintiff against Defendant for violations of the

overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the "FLSA"),

and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201 et seq. (the "AMWA").

       2.       Plaintiff seeks declaratory judgment, monetary damages, liquidated

damages, pre-judgment interest, costs, and a reasonable attorney's fee, as a result of

Defendant's policy and practice of failing to pay Plaintiff proper overtime compensation

under the FLSA and under the AMWA within the applicable statutory limitations period.

       3.       Upon information and belief, for at least three years prior to the filing of this

Complaint, Defendant has willfully and intentionally committed violations of the FLSA and

the AMWA as descr;bed, infra.                          This case assigned to District Judge    M,//ec
                                                       and to Magistrate Judge   -#a~.f-fl.Lj-----
                                                                                           ..
                                               Page 1 of 8
                                 Anthony Ganus v. Greene County, Arkansas
                              U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                           Original Complaint-Class and Collective Action
           Case 3:19-cv-00027-BSM Document 1 Filed 02/08/19 Page 2 of 8



                           II.    JURISDICTION AND VENUE

      4.       The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U .S.C. § 1331 because

this suit raises federal questions under the FLSA.

      5.       Plaintiffs claims under the AMWA form part of the same case or controversy

and arise out of the same facts as the FLSA claims alleged in this complaint. Therefore,

this Court has supplemental jurisdiction over Plaintiffs AMWA claims pursuant to 28

U.S.C. § 1367(a).

      6.       A substantial part of the acts complained of herein were committed in and

had their principal effect against Plaintiff within the Jonesboro Division of the Eastern

District; therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                   Ill.    THE PARTIES

       7.      Plaintiff is an individual and resident of Greene County.

       8.      Plaintiffs was employed by Defendant as a Deputy Sheriff and as a Certified

K-9 Handler within the three years prior to the filing of this Complaint.

       9.      At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA and the AMWA.

       10.     As an employee of Defendant, Plaintiff was an employee of a public agency

engaged in law enforcement activities, and is therefore entitled to the protections of the

FLSA pursuant to 29 U.S.C. § 201 et seq.

       11.     Defendant operates the Greene County Sheriffs Department where Plaintiff

was employed within the past three years as a Deputy Sheriff and Certified K-9 Handler.




                                             Page2 of8
                           Anthony Ganus v. Greene County, Arkansas
                             U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                          Original Complaint-Class and Collective Action
         Case 3:19-cv-00027-BSM Document 1 Filed 02/08/19 Page 3 of 8



       12.    Defendant can be served through the Greene County Judge Rusty

McMillan, at 320 West Court Street, Office 107, Paragould, Arkansas 72450.

       13.    Defendant is an "employer" within the meanings set forth in the FLSA and

the AMWA, and was, at all times relevant to the allegations in this Complaint, Plaintiffs

employer.

       14.    Defendant is an employer subject to the FLSA as a public agency pursuant

to 29 U.S.C. § 203.

       15.    Defendant participated in the management of Plaintiffs work, including

setting and enforcing the amount of hours worked and the amount and manner of

compensation paid.

       16.    Defendant dictated, controlled and ratified, both implicitly and explicitly, the

wage and hour practices and all related employee compensation policies that are at issue.

       17.    At all relevant times, Defendant employed five or more employees in law

enforcement activities pursuant to 29 U.S.C. § 213(b)(20).

                         IV.        FACTUAL ALLEGATIONS

       18.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       19.    During a portion of the three years preceding the filing of this Complaint,

Plaintiff was employed by Defendant as both a Deputy Sheriff and a Certified K-9 Handler.

Plaintiff worked as a Certified K-9 Handler in addition to working as a Deputy Sheriff from

February 1, 2017, through and including December 31, 2018.

       20.    Upon information and belief, Defendant established a ''work period" of 86

hours over 14 days for Deputy Sheriffs and Certified K-9 Handlers pursuant to the FLSA.

                                             Page3of8
                            Anthony Ganus v. Greene County, Arkansas
                             U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                          Original Complaint-Class and Collective Action
         Case 3:19-cv-00027-BSM Document 1 Filed 02/08/19 Page 4 of 8



       21.     Plaintiff was routinely required to work in excess of 86 hours in a 14-day

period, and additionally had to care for his K-9 service animal at his own home and

provide and attend training for the K-9.

       22.     Defendant knew that Plaintiff worked in excess of 86 hours in a 14-day

period, and Defendant required him to do so.

       23.     Plaintiff was not paid for all hours worked.

       24.     Defendant did not pay Plaintiff any compensation at all and did not pay one

and one-half (1.5) times his regular rate for his hours worked over 86 in a 14-day period

when those hours were worked outside of Defendant's place of operations, such as at

Plaintiff's home or at an off-site training facility.

       25.     Defendant did not provide Plaintiff with compensatory time off at a rate of

one and one-half (1.5) hours for his hours worked over 86 in a 14-day period.

       26.     The actual day-to-day job duties and responsibilities, including those

performed working with and caring for the K-9 unit, of Plaintiff were not exempt under the

FLSA with respect to payment for time worked in excess of 86 hours in a 14-day period.

       27.     During the course of his employment, Plaintiff did not manage the enterprise

or a customarily recognized subdivision of the enterprise.

       28.     Plaintiff had no ability to hire and/or fire any employee.

       29.     Plaintiff did not have any control of or authority over any employee's rate of

pay or working hours.

       30.     Plaintiff did not maintain or prepare production reports or sales records for

use in supervision or control in the business.

       31.     Plaintiff did not have responsibility for planning or controlling budgets.

                                               Page4of8
                             Anthony Ganus v. Greene County, Arkansas
                               U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                            Original Complaint-Class and Collective Action
         Case 3:19-cv-00027-BSM Document 1 Filed 02/08/19 Page 5 of 8



       32.    Defendant expected Plaintiff to follow Defendant's policies regarding his

employment.

       33.    Defendant knew or showed reckless disregard for whether the way it paid

Plaintiff violated the FLSA and the AMWA.

                            V.    FIRST CAUSE OF ACTION
                      (Individual Claim for Violation of the FLSA)

       34.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       35.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA.

       36.    At all relevant times, Defendant was Plaintiffs "employer'' within the

meaning of the FLSA.

       37.    29 U.S.C. § 207 requires any public agency to pay employees engaged in

law enforcement activities one and one-half (1.5) times their regular wages for all hours

worked over 86 in a 14-day period if such an election has been made.

       38.    The FLSA allows a public agency to pay compensatory time off in lieu of

monetary overtime compensation, but it must be at the rate of not less than one and one-

half (1.5) hours for each hour of overtime work.

       39.    The FLSA provides that K-9 handlers perform compensable work by

providing at-home care for their K-9s and for off-site training, and this compensable time

is in addition to their regular work duties and responsibilities.

       40.    Despite the entitlement of Plaintiff to lawful compensatory time or overtime

payments under the FLSA, Defendant failed to pay Plaintiff a lawful overtime premium or


                                             Page 5 of8
                            Anthony Ganus v. Greene County, Arkansas
                             U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                          Original Complaint-Class and Collective Action
         Case 3:19-cv-00027-BSM Document 1 Filed 02/08/19 Page 6 of 8



provide lawful compensatory time for all hours worked in excess of 86 hours in each 14-

day period.

       41.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       42.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, and costs, including

a reasonable attorney's fee, for all violations that occurred within the three years

preceding the filing of this Complaint.

       43.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                          VI.   SECOND CAUSE OF ACTION
                      (Individual Claim for Violation of the AMWA)

       44.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       45.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

theAMWA.

       46.    At all relevant times, Defendant was Plaintiffs "employer'' within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       70.    Arkansas Code Annotated § 11-4-211 requires employers to pay all

employees one and one-half (1.5) times their regular wages for all hours worked over 86

hours in a 14-day period if such an election has been made.




                                             Page6of8
                           Anthony Ganus v. Greene County, Arkansas
                             U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                          Original Complaint-Class and Collective Action
         Case 3:19-cv-00027-BSM Document 1 Filed 02/08/19 Page 7 of 8



       71.    The AMWA allows a public agency to pay compensatory time off in lieu of

monetary overtime compensation, but it must be at the rate of not less than one and one-

half (1.5) hours for each hour of overtime work.

       72.    Despite the entitlement of Plaintiff to lawful compensatory time or overtime

payments under the AMWA, Defendant failed to pay Plaintiff a lawful overtime premium

or provide lawful compensatory time for all hours worked in excess of 86 hours in each

14-day period.

       73.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       74.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for, and Plaintiff seeks, monetary damages, liquidated damages, and costs, including a

reasonable attorney's fee, for all violations that occurred within the three years preceding

the filing of this Complaint pursuant to Arkansas Code Annotated § 11-4-218.

       75.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, he is entitled to an award of prejudgment

interest at the applicable legal rate.

                               VII.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Anthony Ganus respectfully prays

as follows:

       A.     That Defendant be summoned to appear and answer this Complaint;

       B.     That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to him;




                                             Page7 of8
                            Anthony Ganus v. Greene County, Arkansas
                             U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                          Original Complaint-Class and Collective Action
        Case 3:19-cv-00027-BSM Document 1 Filed 02/08/19 Page 8 of 8



       C.      A declaratory judgment that Defendant's practices alleged herein violate the

FLSA and attendant regulations at 29 C.F.R. §516 et seq., as well as the AMWA and the

related regulations.

       D.      Judgment for damages for all unpaid overtime compensation owed to

Plaintiff under the FLSA and attendant regulations at 29 C.F.R. §516 et seq., as well as

the AMWA and the related regulations.

       E.      Judgment for liquidated damages pursuant to the FLSA and attendant

regulations at 29 C.F.R. §516 et seq., in an amount equal to all unpaid overtime

compensation owed to Plaintiff during the applicable statutory period;

       F.      Judgment for liquidated damages pursuant to the AMWA and the relating

regulations;

       G.      For a reasonable attorney's fee, costs, and pre-judgment interest; and

       H.      Such other and further relief as this Court may deem just and proper.

                                                    Respectfully submitted,

                                                    PLAINTIFF ANTHONY GANUS

                                                    SANFORD LAW FIRM, PLLC
                                                    One Financial Center
                                                    650 South Shackleford, Suite 411
                                                    Little Rock, Arkansas 72211
                                                    Telephone: (501) 221-0088
                                                    Facsimile: (888) 787-2040


                                                    ~
                                                    Blake t
                                                          Hoyti ' ~ ~
                                                    Ark Bar No. 201425
                                                    blake@sanfordlawfirm.com


                                                   ~roro
                                                    Ark. Bar No. 2001037
                                                    josh@sanfordlawfirm.com
                                             Page8 of8
                           Anthony Ganus v. Greene County, Arkansas
                             U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                          Original Complaint-Class and Collective Action
